DETAILED ACTION
This is on the merits of Application No. 17/149640, filed on 01/14/2021. Claims 1-20 are pending. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS), submitted on 09/15/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements have been considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 8, 14 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 line 2 states “control actuation of a power takeoff clutch/brake.” It is unclear if the “clutch/brake” is a single unit that can both clutch and brake, if there is a separate clutch and a separate brake, or if this is to be taken as an “or” statement where there is either a clutch or brake.
Claim 14 is rejected for a similar matter.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-5, 7, 10-11, 13-15, and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by EP 2878186 to Maschio (cited in applicant’s IDS).
Maschio discloses:
(Claim 1) A power takeoff control system (Fig. 1) comprising: a sensor (21) to be supported so as to output proximity signals indicating a proximity of an operator to a power takeoff (Par. [0019]-[0020], sensor 21 locates an operator in the cabin so as to be sufficiently away from any danger, including the PTO); and a controller to output control signals for controlling the power takeoff based on the signals (Par. [0020] signals of the sensor 21 controls actuation of the PTO).
(Claim 3) wherein the sensor comprises at 2least one proximity sensor that emits electromagnetic field and detects changes 3in the field (Par. [0017]).
(Claim 4)
(Claim 5) wherein the controller is to: 2determine a distance between the operator and the power takeoff; and compare the distance to a predefined threshold, wherein the control signals are based upon the comparison (Par. [0015] and [0019], operator must be within proximity in order to operate the PTO, as the operator will be a sufficient distance away from the PTO, control of PTO is based on operator being within the proximity).
(Claim 7) a vehicle including 2the power takeoff, wherein the sensor is mounted to the vehicle (Fig. 2).
(Claim 10) wherein the controller is to 2automatically brake operation of the power takeoff in response to the proximity 3signals and is to automatically reinitiate power takeoff operation in response to 4the proximity signals (Par. [0018]-[0020], actuation of power take off is interfaced directly with the sensor 21, thus will engage and disengage based on the proximity).
(Claim 11) A power takeoff control method comprising: 2sensing proximity of an operator to a power takeoff; 3and 4controlling operation of the power takeoff based upon 5the sensed proximity (See claim 1).
(Claim 13) wherein the sensing of the proximity of the operator to the power takeoff comprises emitting an electromagnetic field and detecting changes in the field (See claim 3).
(Claim 14) wherein the controlling of the operation of the power takeoff comprises controlling actuation of a power takeoff clutch/brake (See claim 4).
(Claim 15) wherein the controlling of the operation of the power takeoff comprises: determining a distance between the operator and the power takeoff; and comparing 
(Claim 19) automatically braking operation of the power takeoff based 3upon the sensed proximity; and automatically reinitiating operation of the power takeoff based upon the sensed signals (Par. [0018]-[0020], actuation of power take off is interfaced directly with the sensor 21, thus will engage and disengage based on the proximity).
(Claim 20) A vehicle comprising: 2a power takeoff; 3a sensor to be supported so as to output proximity signals 4indicating a proximity of an operator to a power takeoff; and 5a controller to output control signals for controlling the power takeoff based on the signals (See claim 1).

	Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Maschio.
Maschio discloses:
The limitations of claims 7 and 11.
Maschio
(Claims 8 and 17) wherein the power takeoff satisfies standards for power takeoffs as set forth in ISO 500.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the structure of Mascio meet the standards of ISO 500 as an obvious design choice in order to meet safety standards.

Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Maschio in view of U.S. Patent App. Pub. No. 2017/0192428 to Vogt et al (cited in applicant’s IDS).
Maschio discloses:
The limitations of claims 1 and 11.
(Claim 12) wherein the sensing of the proximity of the 2operator to the power takeoff comprises capturing a proximity of the power takeoff 3and surrounding proximity (Par. [0015] and [0019], operator must be within proximity in order to operate the PTO, as the operator will be a sufficient distance away from the PTO, control of PTO is based on operator being within the proximity).
Maschio does not disclose:
(Claim 2) wherein the sensor comprises at 2least one camera.
(Claim 12) capturing an image.
Vogt teaches:
(Claim 2) wherein the sensor comprises at 2least one camera (Par. [0033]-[0034]).
(Claim 12) wherein the sensing of the proximity of the 2operator to the power takeoff comprises capturing an image of the power takeoff 3and surrounding proximity (Par. [0033]-[0034]).
.

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Maschio in view of U.S. Patent App. Pub. No. 2018/0061063 to Buyukozturk et al (cited in applicant’s IDS).
Maschio discloses:
The limitations of claims 6 and 16.
Maschio does not disclose:
(Claims 6 and 16) wherein the controller is part of a 2neural network trained to recognize operator proximity to the power takeoff based upon a set of videos depicting variations in operator proximity to the power takeoff.
Buyukozturk teaches:
(Claims 6 and 16) wherein the controller is part of a 2neural network trained to recognize object proximity to another object based upon a set of videos depicting variations in said objects proximity  (Par. [0005] and [0061] uses neural networking that trains using videos depicting variations in objects proximity).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified Maschio to use a neural network trained to recognize operator proximity to the power takeoff based upon a set of videos depicting varations in operator proximity to the power takeoff, as .

Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Maschio in view of U.S. Patent App. Pub. No. 2006/0113139 to Nishi et al (cited in applicant’s IDS).
Maschio discloses:
The limitations of claims 1 and 11.
Maschio does not disclose:
(Claim 9) wherein the controller is to recognize an override input from the operator and wherein the controller actuates or maintains operation of the power takeoff in response to the override input despite proximity the operator to the power takeoff that would otherwise result in operation of the power takeoff being braked or discontinued.
(Claim 18) further comprising: receiving an override input from an operator; and continuing operation of the power takeoff from the operator in response to the override input.
Nishi teaches:
(Claim 9) wherein the controller is to recognize an override input from the operator and wherein the controller actuates or maintains operation of the power takeoff in response to the override input despite proximity the operator to the power takeoff that would otherwise result in operation of the power takeoff being braked or discontinued (Par. [0050] has override).
(Claim 18) further comprising: receiving an override input from an operator; and continuing operation of the power takeoff from the operator in response to the override input (Par. [0050] has override).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY HANNON whose telephone number is (571)270-1943. The examiner can normally be reached Monday - Friday 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on (571) 270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/TIMOTHY HANNON/Primary Examiner, Art Unit 3659